Opinion by
Judge DiSalle,
This is an appeal from an order of the Court of Common Pleas of Allegheny County approving the tax sale at which certain property located in the Fifth Ward of the City of Pittsburgh was sold to Harold Garfinkel, the highest bidder at the sale. We affirm.
Section 14 of the Act of July 5, 1947, P.L. 1258, as amended, 53 P.S. §26114, provides that where two or more persons have made offers for land which a Pennsylvania city or school district has agreed to sell, the court may approve the offer “as in its discretion appears to be in the interest of all taxing authorities having claims against the land.” Joseph Rasimczyk (Appellant), the disappointed bidder in this case, had been leasing the property in question from the City and using it as the headquarters of his used-car business. He argues that in awarding the property to Garfinkel, the lower court abused its discretion because Appellant expended $3,000.00 to improve the subject property and because, while Appellant planned to continue using the property in connection with his business, Garfinkel planned to convert the premises into a parking lot. We disagree.
On the contrary, we find that the lower court gave proper consideration to all relevant facts and did not abuse its discretion in finding Garfinkel’s higher offer to be “in the interest of” the taxing authorities.
We affirm.
Order
And Now, this 8th day of December, 1978, the order of the Court of Common Pleas of Allegheny County, approving the sale of City-owned property located in the 5th Ward of Pittsburgh to Harold Garfinkel, is hereby affirmed.